Rule 213. Hearings Before the Board

  ***

          (c) Remote Hearing; Remote Testimony. The Board
          may, at its own instance or upon request of an
          applicant, conduct a hearing under subsection (b)
          via telephone or other method of advanced
          communication technology (“ACT”). The Board
          likewise may, in its discretion, allow a witness to
          testify via ACT. Any witness testifying via ACT
          must provide valid, government-issued photo
          identification to the Board office in advance of the
          witness’s testimony. At least three business days
          in advance of a remote hearing, the applicant shall
          provide to the Board the names of all witnesses,
          and copies of any documents or exhibits that the
          applicant intends to present at the hearing and
          which are not already part of the Board’s record.
          Documents and exhibits shall be transmitted
          electronically via the Board’s secure website
          unless otherwise directed by the Board. If an
          applicant is unable to provide such documents or
          exhibits in advance of the hearing, the Board may,
          in its discretion, hold the record open and grant an
          applicant additional time to provide such
          documents or exhibits. Notice of the technology
          requirements for the remote hearing, along with
          instructions for counsel regarding use of the
          technology in the course of the hearing, shall be
          posted on the Board’s website and included when
          giving notice of a remote hearing. An applicant is
          responsible for complying with the technology
          requirements and for being familiar with their use.